ORDER OF SUSPENSION
By opinion filed August 10, 1993, this Court publicly reprimanded DeLayne G. Nassif, an attorney licensed in North Dakota, and ordered him to achieve a score of at least 80 on the Multistate Professional Responsi*312bility Examination and to certify compliance to the Disciplinary Board by July 31, 1994. This Court further stated that the Board’s notification of Nassifs failure to comply would result in an automatic and indefinite suspension of Nassifs license to practice law in this State. Mr. Nassif was also ordered to pay $512 in costs.
On August 2, 1994, Vivian E. Berg, Disciplinary Counsel, notified this Court that Mr. Nassif had failed to comply with this Court’s directive. Therefore,
IT IS ORDERED, that the license to practice law in the State of North Dakota of DeLayne G. Nassif is indefinitely suspended until further order of this Court. Under the August 10, 1993, opinion, this suspension is effective August 1, 1994.
/s/ Gerald W. VandeWalle GERALD W. VANDE WALLE Chief Justice
/s/ Herbert L. Meschke HERBERT L. MESCHKE Justice
/s/ Beryl J. Levine BERYL J. LEVINE Justice
/s/ William A. Neumann WILLIAM A. NEUMANN Justice
/s/ Dale V. Sandstrom DALE V. SANDSTROM Justice